                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

JUDY D. BURNETT,                                §
           Plaintiff,                           §
                                                §
vs.                                             §
                                                §     Civil Action No. 1:19-3278-MGL
                                                §
TONY RENARD JOHNSON, GILLIS                     §
ENTERPRISES, LLC d/b/a PIGGLY                   §
WIGGLEY 189, SHERRIFF JAY KOON,                 §
          Defendants.                           §
                                                §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
                AND REMANDING THE CASE TO STATE COURT

       Plaintiff Judy D. Burnett (Burnett), filed this action under both 42 U.S.C. § 1983 and the

South Carolina Tort Claims Act in South Carolina state court. Defendants Tony Renard Johnson,

Gillis Enterprises, LLC, and Sherriff Jay Koon (collectively, Defendants) removed the case to this

Court. This matter is before the Court for review of the Report and Recommendation (Report) of

the United States Magistrate Judge suggesting the joint motion to remand be granted. The Report

was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South

Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court
may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on December 19, 2019. To date, neither Burnett nor

Defendants have not filed any objections to the report. “[I]n the absence of a timely filed objection,

a district court need not conduct a de novo review, but instead must ‘only satisfy itself that there

is no clear error on the face of the record in order to accept the recommendation.’” Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72

advisory committee’s note). Moreover, a failure to object waives appellate review. Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court the joint motion to remand is GRANTED.



       IT IS SO ORDERED.

       Signed this 28th day of January 2020 in Columbia, South Carolina.

                                                      s/ Mary Geiger Lewis
                                                      MARY GEIGER LEWIS
                                                      UNITED STATES DISTRICT JUDGE
